MEMORANDUM **
Federal prisoner James Dwight Jewett appeals pro se the district court’s denial of his 28 U.S.C. § 2241 habeas corpus petition, challenging the United States Parole Commission’s calculation of credit for time *895he spent in federal custody and its determination of the offense severity rating for violating the terms of his parole. We have jurisdiction pursuant to 28 U.S.C. § 2258. We review de novo a district court’s denial of a § 2241 petition, see Benny v. United States Parole Commission, 295 F.3d 977, 981 (9th Cir.2002), and we affirm for the reasons set forth in the magistrate judge’s report and recommendation, as adopted by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *895courts of this circuit except as provided by Ninth Circuit Rule 36-3.